Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,813,092 to Foster in view of U.S. Pat. No. 5,018,534 to Grant.
Claim 1, Foster discloses a barrier 32 comprising two side panels 58 extending on parallel planes and spaced laterally apart, each side panel including a back end, a front edge opposed to the back end, a back panel 42,44 connecting the side panels at the back ends; and a shield 34 extending from an upper end of the back panel at an oblique angle in an upward and forward direction. Foster is silent to an engagement feature.  Grant discloses an engagement feature 40 on the bottom edge of a barrier 14.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ an engagement feature yielding predictable results that provide a means to removably connect the barrier.  


Claim 2, Foster discloses the barrier wherein the shield a neck that is laterally narrower than a distance between the two side panels and includes two opposed lateral sides and at least one slot extending into the neck from at least one of the two lateral sides (fig. 1).
Claim 3, Foster discloses the barrier wherein the shield includes a neck (54,56’) that is laterally narrower than a distance between the two side panels, the back panel is planar, and lateral sides of the neck are concave (fig. 1).
Claim 4, Foster discloses the barrier wherein the shield includes a shield panel that extends upwards from a neck adjoining the back panel and includes a lateral distance beyond a lateral distance of the side panels (fig. 1).
Claim 5, Foster discloses the barrier wherein a first wing 56 and a second wing 56 extend forward from each of two opposed lateral ends of the shield panel.
Claim 6, Foster discloses the barrier wherein the wings extend laterally outward and forward on oblique planes (fig 1).
Claim 7, Foster discloses the barrier wherein the shield includes a curve such that the shield panel curves in the forward and upward direction with increasing distance from the back panel (fig. 1-2).






Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3,813,092 to Foster in view of U.S. Pub. No. 2002/0108614 to Schultz
Claim 13, Foster discloses a method comprising observing the patient through a transparent barrier extending from a bed on which the patient lies and over the patient; and reaching around the barrier to access the patient and/or manipulate a tube.  Foster is silent to intubating.  Schultz discloses a component system capable of intubating a patient [0011].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ the system taught b Schultz yielding predictable results that provide a means to resuscitate the patient in distress.    
Regarding claims 14-15, The Applicant's recitation “wherein the barrier includes a lower base portion extending between two lower lateral edges, and a first tab and a second tab extending laterally from the two lower lateral edges of the lower base portion, each tab including a lower bottom edge including at least one slot extending upward from the lower bottom edge; an upper portion extending between two upper lateral edges; and a neck joining the lower portion and the upper portion, the neck extending between two middle lateral edges, a distance between the middle lateral edges being less than a distance between the two lower lateral edges and a distance between the two upper lateral edges; and wherein the reaching step includes reaching around at least one of the middle lateral edges of the neck to access the patient and wherein at least one of the lateral middle edges includes at least one slot, the method further comprising the step of positioning the tube within the at least one slot”  is not given patentable weight since the claim is a method claim and the wherein clause does not further limit the method. The method itself is disclosed by Foster
Allowable Subject Matter
Claims 9-12 and 16-24 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673